
	

113 HRES 133 IH: Commending the progress made by anti-tuberculosis programs.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 133
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Engel (for
			 himself, Mr. Young of Alaska,
			 Mr. Gene Green of Texas,
			 Ms. Schakowsky,
			 Mr. Levin,
			 Mr. Smith of Washington,
			 Mr. Honda,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Lee of California,
			 Mr. Payne,
			 Ms. Roybal-Allard,
			 Mr. Hastings of Florida, and
			 Ms. Lofgren) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Commending the progress made by
		  anti-tuberculosis programs.
	
	
		Whereas tuberculosis (TB) is the second leading fatal
			 global infectious disease behind HIV/AIDS, claiming 3 people each minute and
			 1,400,000 lives each year;
		Whereas the global TB pandemic and the spread of
			 drug-resistant TB present a persistent public health threat to the United
			 States, and cases of drug-resistant TB in the United States have
			 increased;
		Whereas TB treatment is long and arduous, ranging from 6
			 months to 2 years, and requires multiple medications, and the side effects of
			 treatment for drug-resistant TB can include acute pain and hearing loss;
		Whereas periodic TB drug shortages have occurred in many
			 countries, including the United States, because of insufficient production by
			 manufacturers and supply chain problems;
		Whereas the first new drug to treat TB in the last 40
			 years was approved by the FDA in January 2013;
		Whereas diabetic patients are 3 times more likely to
			 develop TB compared to those without diabetes;
		Whereas TB is the leading killer of people with HIV/AIDS
			 in the developing world, more than 1,000 people infected with HIV die every day
			 from tuberculosis, and there is also a critical need for new TB drugs that can
			 safely be taken concurrently with antiretroviral therapy for HIV;
		Whereas health care workers are 2 to 3 times more likely
			 to contract TB than the general population, yet protection from infection is
			 inadequate in many countries;
		Whereas TB is an under-recognized problem in children and
			 current pediatric treatments and diagnostics are inadequate;
		Whereas the disease can have devastating long-term health
			 effects including deafness, blindness, and paralysis, even after cure;
		Whereas TB is the third leading killer of adult women, and
			 the stigma associated with TB disproportionately affects women, often causing
			 delays in seeking care and interfering with treatment adherence;
		Whereas breadwinners who become ill with TB are often too
			 sick to work for weeks or months, which can lead to financial catastrophe for
			 their families;
		Whereas the Institute of Medicine (IOM) found that the
			 resurgence of TB in the United States between 1985 and 1992 was caused by cuts
			 in TB control funding and the spread of HIV/AIDS;
		Whereas the numbers of TB cases in the United States
			 continue to decline;
		Whereas drug-resistant TB that appears resistant to all
			 medication has been found in India and South Africa, and the United States has
			 had more than 28 cases of Extensively Drug-Resistant TB (XDR–TB) over the last
			 decade, with 6 cases in 2011 alone;
		Whereas there are indications that drugs sold over the
			 counter in pharmacies in several countries with poor national drug control
			 systems may be fake or sub-standard;
		Whereas African-Americans are 8 times more likely to have
			 TB than Caucasians, and significant disparities exist among other minorities in
			 the United States, including Native Americans, Asian-Americans, and
			 Hispanic-Americans;
		Whereas although drugs, diagnostics, and vaccines for TB
			 exist, many are antiquated and are increasingly inadequate for controlling the
			 global epidemic;
		Whereas the TB vaccine, BCG, provides some protection to
			 children, but it has little or no efficacy in adults;
		Whereas progress has been made in vaccine research, with
			 more than a dozen vaccine candidates in clinical trials;
		Whereas enactment of the Tom Lantos and Henry J. Hyde
			 United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
			 Reauthorization Act of 2008 and the Comprehensive TB Elimination Act provided a
			 historic United States commitment to the global eradication of TB, leading to
			 the successful treatment of 4,500,000 new TB patients and 90,000 new
			 multi-drug-resistant cases by 2013, while providing additional treatment
			 through coordinated multilateral efforts;
		Whereas an estimated 20,000,000 people are alive today as
			 a direct result of TB programs;
		Whereas a new, United States-developed diagnostic
			 technology, called Xpert, is revolutionizing the TB response;
		Whereas TB-related deaths among people living with HIV in
			 Africa have declined by 28 percent since 2004;
		Whereas the United States Agency for International
			 Development (USAID) provides financial and technical assistance to nearly 32
			 highly burdened TB countries, supports the development of new diagnostic and
			 treatment tools, and is authorized to support research to develop new vaccines
			 to combat TB;
		Whereas the Centers for Disease Control and Prevention
			 (CDC), working in partnership with States and territories of the United States,
			 directs the national TB elimination program and essential national TB
			 surveillance, technical assistance, and prevention activities and supports the
			 development of new diagnostic, treatment, and prevention tools to combat
			 TB;
		Whereas the United States President’s Emergency Plan for
			 AIDS Relief (PEPFAR) supports programs to integrate the prevention, diagnosis,
			 and treatment of TB into HIV services, as well as programs to integrate HIV
			 prevention, testing, care, and treatment into TB programs;
		Whereas the National Institutes of Health, through its
			 many institutes and centers, plays the leading role in basic and clinical
			 research into the identification, treatment, and prevention of TB;
		Whereas the Global Fund to Fight AIDS, Tuberculosis, and
			 Malaria provides 90 percent of all international financing for TB programs
			 worldwide and has supported the detection and treatment of 9,700,000 cases of
			 TB; and
		Whereas March 24, 2013, is World Tuberculosis Day,
			 commemorating the date in 1882 when Dr. Robert Koch announced his discovery of
			 Mycobacterium tuberculosis, the bacteria that causes tuberculosis: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals of World Tuberculosis
			 Day to raise awareness about tuberculosis;
			(2)commends the
			 progress made by United States-led anti-tuberculosis programs; and
			(3)reaffirms its
			 commitment to global tuberculosis control made through the Tom Lantos and Henry
			 J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Reauthorization Act of 2008.
			
